Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,652,700. Although the claims at issue are not identical, they are not patentably distinct from each other because.
For claims 1, 4, 7, and 10; U.S. Patent No. 10,652,700 discloses:  a tuner configured to tune a broadcast signal; a pilot detector configured to detect pilots in the tuned broadcast signal; a de-framer configured to parse a signal frame of the broadcast signal, the signal frame carrying Physical Layer Pipe (PLP) data, the signal frame including a preamble and at least one subframe; and a decoder configured to decode the PLP data; wherein the pilots comprise Continual Pilots (CPs) and Scattered Pilots (SPs), an SP pattern of the SPs is defined by values of Dx and Dy, the Dx being a separation of pilot bearing carriers in a frequency direction and the Dy being a number of symbols forming one scattered pilot sequence in a time direction, an amplitude of the SPs is determined from a SP boosting parameter and the SP pattern of the SPs, and the preamble carries the SP boosting parameter representing one of boosting levels for each of the at least one subframe and the preamble carries pilot information which is used for obtaining the SP pattern, the SP boosting parameter represents one of a plurality of boosting levels for the SP pattern, boosted power of the SPs for a first level of the plurality of boosting levels and for each SP pattern (SPDx_Dy) is 0 dB, and boosted powers of the SPs for a fourth level of the plurality of boosting levels and for each SP pattern are as follows: 2.20 dB for SP3_2, 3.80 dB for SP3_4, 3.00 dB for SP4_2, 4.40 dB for SP4, 4.00 dB for SP6_2, 5.40 dB for SP6_4, 4.60 dB for SP8_2, 6.00 dB for SP8_4, 5.60 dB for SP12_2, 6.90 dB for SP12_4, 6.20 dB for SP16_2, 7.60 dB for SP16_4, 7.10 dB for SP24_2, 8.50 dB for SP24_4, 7.70 dB for SP32_2, and 9.10 dB for SP32_4 (claim 1:  a tuner configured to tune a broadcast signal; a pilot detector configured to detect pilots comprised in the tuned broadcast signal; a de-framer configured to de-frame a signal frame of the broadcast signal and to extract Physical Layer Pipe (PLP) data, the signal frame comprising a preamble and at least one subframe; and a decoder configured to decode the extracted PLP data, wherein the pilots comprise Continual Pilots (CPs) and Scattered Pilots (SPs), an SP pattern of the SPs is defined by values of Dx and Dy, the Dx being a separation of pilot bearing carriers in a frequency direction and the Dy being a number of symbols forming one scattered pilot sequence in a time direction, an amplitude of the SPs is determined from a SP boosting parameter and the SP pattern of the SPs, the preamble comprises the SP boosting parameter representing one of boosting levels for each of the at least one subframe, and the preamble further comprises pilot information which is used for obtaining the SP pattern, the SP boosting parameter represents one of five boosting levels for the SP pattern, boosted power of the SPs for a first level of the five levels and for each SP pattern (SPDx_Dy) is 0 dB, and boosted powers of the SPs for a fifth level of the five levels and for each SP pattern are as follows: 2.90 dB for SP3_2, 4.40 dB for SP3_4, 3.60 dB for SP4_2, 5.10 dB for SP4_4, 4.60 dB for SP6_2, 6.00 dB for SP6_4, 5.30 dB for SP8_2, 6.60 dB for SP8_4, 6.20 dB for SP12_2, 7.50 dB for SP12_4, 6.80 dB for SP16_2, 8.20 dB for SP16_4, 7.70 dB for SP24_2, 9.10 dB for SP24_4, 8.40 dB for SP32_2, and 9.70 dB for SP32_4).
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,880,695. Although the claims at issue are not identical, they are not patentably distinct from each other because.
For claims 1, 4, 7, and 10; U.S. Patent No. 10,880,695 discloses:  a tuner configured to tune a broadcast signal; a pilot detector configured to detect pilots in the tuned broadcast signal; a de-framer configured to parse a signal frame of the broadcast signal, the signal frame carrying Physical Layer Pipe (PLP) data, the signal frame including a preamble and at least one subframe; and a decoder configured to decode the PLP data; wherein the pilots comprise Continual Pilots (CPs) and Scattered Pilots (SPs), an SP pattern of the SPs is defined by values of Dx and Dy, the Dx being a separation of pilot bearing carriers in a frequency direction and the Dy being a number of symbols forming one scattered pilot sequence in a time direction, an amplitude of the SPs is determined from a SP boosting parameter and the SP pattern of the SPs, and the preamble carries the SP boosting parameter representing one of boosting levels for each of the at least one subframe and the preamble carries pilot information which is used for obtaining the SP pattern, the SP boosting parameter represents one of a plurality of boosting levels for the SP pattern, boosted power of the SPs for a first level of the plurality of boosting levels and for each SP pattern (SPDx_Dy) is 0 dB, and boosted powers of the SPs for a fourth level of the plurality of boosting levels and for each SP pattern are as follows: 2.20 dB for SP3_2, 3.80 dB for SP3_4, 3.00 dB for SP4_2, 4.40 dB for SP4, 4.00 dB for SP6_2, 5.40 dB for SP6_4, 4.60 dB for SP8_2, 6.00 dB for SP8_4, 5.60 dB for SP12_2, 6.90 dB for SP12_4, 6.20 dB for SP16_2, 7.60 dB for SP16_4, 7.10 dB for SP24_2, 8.50 dB for SP24_4, 7.70 dB for SP32_2, and 9.10 dB for SP32_4 (claim 1:  a tuner configured to tune a broadcast signal; a pilot detector configured to detect pilots in the tuned broadcast signal; a de-framer configured to parse a signal frame of the broadcast signal, the signal frame carrying Physical Layer Pipe (PLP) data, the signal frame including a preamble and at least one subframe; and a decoder configured to decode the PLP data, wherein the pilots comprise Continual Pilots (CPs) and Scattered Pilots (SPs), an SP pattern of the SPs is defined by values of Dx and Dy, the Dx being a separation of pilot bearing carriers in a frequency direction and the Dy being a number of symbols forming one scattered pilot sequence in a time direction, an amplitude of the SPs is determined from a SP boosting parameter and the SP pattern of the SPs, and the preamble carries the SP boosting parameter representing one of boosting levels for each of the at least one subframe and the preamble carries pilot information which is used for obtaining the SP pattern, the SP boosting parameter represents one of five boosting levels for the SP pattern, boosted power of the SPs for a first level of the five boosting levels and for each SP pattern (SPDx_Dy) is 0 dB, and boosted powers of the SPs for a fourth level of the five boosting levels and for each SP pattern are as follows: 2.20 dB for SP3_2, 3.80 dB for SP3_4, 3.00 dB for SP4_2, 4.40 dB for SP4_4, 4.00 dB for SP6_2, 5.40 dB for SP6_4, 4.60 dB for SP8_2, 6.00 dB for SP8_4, 5.60 dB for SP12_2, 6.90 dB for SP12_4, 6.20 dB for SP16_2, 7.60 dB for SP16_4, 7.10 dB for SP24_2, 8.50 dB for SP24_4, 7.70 dB for SP32_2, and 9.10 dB for SP32_4).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mun et al. (US 2016/0036613); Mun discloses an input formatting module configured to demultiplex an input stream into at least one Data Pipe (DP); a BICM (Bit Interleaved Coding and Modulation) module configured to perform error correction processing on data of the DP; a frame building module configured to map the data of the DP to symbols within a frame; an OFDM generation module configured to generate a transmission signal by inserting a preamble into the frame and performing OFDM modulation; and a transmission parameter control module configured to set at least one transmission parameter and control transmission signal processing of the frame building module and the OFDM generation module.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D BLANTON whose telephone number is (571)270-3933. The examiner can normally be reached 7am-6pm EST, Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D BLANTON/Primary Examiner, Art Unit 2466